Citation Nr: 0629532	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-14 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for liver disease as a 
residual of Hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1976 to December 
1977.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2001 rating action that denied service 
connection for liver disease as a residual of Hepatitis C.  
The veteran filed a Notice of Disagreement in August 2002, 
and the RO issued a Statement of the Case (SOC) later that 
month.  The veteran filed a Substantive Appeal in October 
2002.  

In August 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued the denial of the claim, as reflected in the May 
2005 Supplemental SOC (SSOC), and returned this case to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  Liver disease as a residual of Hepatitis C was not shown 
in service or for many years thereafter, and the competent 
evidence establishes no nexus between such current disability 
and the veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for liver disease as a 
residual of Hepatitis C are not met.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

March 2001 pre-rating and August 2004 post-rating RO letters 
informed the veteran and his representative of VA's 
responsibilities to notify and assist him in his claims, and 
what was needed to establish entitlement to service 
connection (evidence showing a disease that began in or was 
made worse by his military service).  Thereafter, they were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

Additionally, those RO letters provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that VA would make reasonable 
efforts to get, and the August 2004 letter requested the 
veteran to furnish any evidence or information that he had in 
his possession that pertained to his claim.  The Board thus 
finds that these letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
him; and (4) a request by VA that the claimant provide any 
evidence in his possession that pertains to the claim.  As 
indicated above, all four content of notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the August 2001 rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the veteran has been notified of what is needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support of the 
claim.  As a result of RO development and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in connection 
with the veteran's appeal.  After the post-remand RO notice 
letter in August 2004 (which substantially completed VA's 
notice requirements in this case), the RO gave the veteran 
further opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated it on the 
basis of all the evidence of record in May 2005 (as reflected 
in the SSOC).

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status is not at issue.  While the RO has not 
afforded the veteran notice pertaining to the degree of 
disability or the effective date, the Board's decision herein 
denies his claim for service connection.  Accordingly, no 
disability rating or effective date is being assigned, and 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board's remand, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include obtaining 
post-service private medical records through 2000.  In 
November 2000, the veteran was afforded a comprehensive VA 
examination in connection with his claim, a report of which 
is of record and has been considered in adjudicating this 
appeal.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
service connection on appeal at this juncture, without 
directing or accomplishing any additional notification and/or 
development action.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Sservice connection 
also may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic diseases, such as cirrhosis of the liver, 
when manifested to a compensable degree within a prescribed 
period from the date of termination of such service (one year 
for cirrhosis), shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the service medical records are negative for 
complaints, findings, or diagnoses of any Hepatitis C or 
liver disease.  The abdomen and viscera were normal on July 
1976 entrance examination.  In a December 1976 report of 
medical history, the veteran denied a history of hepatitis or 
jaundice.  On October 1977 separation examination, the 
veteran denied a history of liver trouble, jaundice, or 
hepatitis, and the abdomen and viscera were normal on 
examination.

November 1977 service administrative and personnel records 
indicate that the veteran was discharged from service after 
failed rehabilitation efforts for drug abuse.

The first objective evidence of Hepatitis C was that 
documented in K. Dye, M.D.,'s medical records of September 
1998, over 20 years post service, at which time the doctor 
noted a history of the veteran's intravenous drug use in the 
1970s and drinking significant amounts of alcohol.  A 
November 1998 liver biopsy showed advanced liver disease 
consistent with Hepatitis C.  A June 2000 liver biopsy by A. 
Mills, M.D., revealed active cirrhosis.  However, the Board 
finds that none of those and other post-service medical 
records contain a history or medical opinion directly 
relating the veteran's Hepatitis C or any liver disease to 
his military service.    

In connection with a November 2000 VA examination, the 
physician reviewed the claims file and the service medical 
records, noting the veteran's claim that Hepatitis C with 
liver disease were a result of vaccinations with pneumatic 
air injection guns during military service, and his reported 
history of alcohol and drug use, including cocaine.  The 
doctor noted that there was no evidence of a diagnosis of 
Hepatitis C prior to September 1998.  After examination, 
which showed an enlarged and tender liver, the diagnosis was 
status post Hepatitis C infection with advanced liver 
disease.  The physician commented that he had never seen a 
case of hepatitis of any type cause by the use of a pneumatic 
air injector gun, and opined that it would be pure 
speculation to make a statement as to the cause of the 
veteran's Hepatitis C, but he also commented that one 
possible cause could be his exposure to multiple female 
sexual partners without proper protection.

The Board ascribes great probative value to the medical 
comments and opinion of the November 2000 VA physician as to 
the uncertain etiology of the veteran's Hepatitis C and liver 
disease, which do not relate these disabilities to the 
veteran's military service.  This opinion was arrived at 
after a thorough and comprehensive review of the service 
medical, administrative, and personnel records, post-service 
medical records, the veteran's medical history, and current 
examination of the veteran.  Significantly, neither the 
veteran nor his representative has presented, identified, or 
alluded to the existence of any contrary medical opinion.  

As the competent and persuasive evidence does not establish a 
nexus between any liver disease as a residual of Hepatitis C 
and the veteran's military service, the Board finds no basis 
upon which to grant service connection for such disability.

In addition to the medical evidence, the Board has considered 
the veteran's assertions; however, such does not provide any 
basis for allowance of the claim.  While the veteran may well 
believe that his liver disease as a residual of Hepatitis C 
was related to his military service, there is no medical 
support for such contention.  The Board emphasizes that the 
appellant is competent to offer evidence as to facts within 
his personal knowledge, such as his own symptoms.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38  (1994).  As a layman without the 
appropriate medical training or expertise, the appellant 
simply is not competent to render an opinion on such a 
medical matter.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, his own assertions in 
this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for liver disease as a residual of Hepatitis C 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for liver disease as a residual of 
Hepatitis C is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


